Name: Commission Regulation (EC) NoÃ 373/2007 of 2 April 2007 amending and correcting Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  agricultural activity;  cooperation policy;  economic policy
 Date Published: nan

 3.4.2007 EN Official Journal of the European Union L 92/13 COMMISSION REGULATION (EC) No 373/2007 of 2 April 2007 amending and correcting Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular the second sentence of Article 60(2) and Article 145(c) and (d) thereof, Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. Experience of the administrative and operational implementation of that scheme at national level has shown that in certain respects further detailed rules are needed and in other respects the existing rules need to be clarified and adapted. (2) Sugar cane occupies the land for five years or longer and yields repeated harvests so it could be considered permanent crops. According to Article 44(2) of Regulation (EC) No 1782/2003 areas under permanent crops are in general not eligible for the activation of payment entitlements. However, Article 3b(2) of Regulation (EC) No 795/2004 provides for the eligibility of permanent crops in the framework of the single payment scheme under the condition that the area is subject to an application for the aid for energy crops provided for in Article 88 of Regulation (EC) No 1782/2003. (3) Regulation (EC) No 1782/2003 as amended by Council Regulation (EC) No 319/2006 (3) defines the rules for the de-coupled support and the integration of the support for sugar beet, cane and chicory into the single payment scheme. Therefore, areas under these crops should be eligible without the requirement of an application to the energy crops scheme. It is appropriate to exclude sugar cane from the permanent crop definition of Article 2 of Regulation (EC) No 795/2004 by adding it to the list of crops which are considered as multiannual crops for the purpose of Title III of Regulation (EC) No 1782/2003. (4) In accordance with Article 52 of Regulation (EC) No 1782/2003 production of hemp for other uses than fibre will be allowed as a land use under the single payment scheme from 1 January 2007 onwards. The granting of payments should be made subject to the use of certified seeds of certain varieties. As a consequence, Article 29 of Regulation (EC) No 795/2004 should be adapted accordingly. (5) An error was made in the wording of Article 30(5) of Regulation (EC) No 795/2004, which establishes the obligation for Member States to take the measures necessary to apply Article 29 of Regulation (EC) No 1782/2003 in the case of producers who, by means of abnormally low numbers of livestock units (LUs) during part of the year, artificially create the conditions required to respect the minimum agricultural activity. This obligation should apply when the abnormality refers to high numbers of livestock units (LUs). The above provision should therefore be corrected. (6) Annex II to Regulation (EC) No 795/2004 has fixed the average number of hectares referred to in Article 60(2) of Regulation (EC) No 1782/2003 on the basis of the data communicated to the Commission by the Member States concerned. Malta and Slovenia have communicated the relevant data. It is therefore appropriate to fix also the number of hectares for those Member States. (7) Since the integration of the support for sugar beet, cane and chicory into the single payment scheme is applicable as from 1 January 2006, it is appropriate to provide that the amended provision on eligibility of sugar cane areas to the single payment scheme applies retroactively from that date. (8) Since Regulation (EC) No 795/2004 introduces the implementing rules for the single payment scheme as from 1 January 2005 the correction in Article 30(5) should be applicable as from that date. (9) Regulation (EC) No 795/2004 should therefore be amended and corrected accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 795/2004 is amended as follows: 1. In the table in Article 2, point (d), the following line is added: 1212 99 20 sugar cane 2. In Article 29, the second sentence is replaced by the following: The seed shall be certified in accordance with Council Directive 2002/57/EC (4) and in particular Article 12 thereof. 3. In Article 30, paragraph 5 is replaced by the following: 5. Member States shall take the measures necessary to apply Article 29 of Regulation (EC) No 1782/2003 in the case of producers who, by means of abnormally high numbers of LUs during part of the year, artificially create the conditions required to respect the minimum agricultural activity. 4. Annex II is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Point 1 of Article 1 shall apply from 1 January 2006. Point 2 of Article 1 shall apply from 1 January 2007. Point 3 of Article 1 shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) JO L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 2013/2006 (JO L 384, 29.12.2006, p. 13). (2) OJ L 141, 30.4.2004, p. 1. Regulation as last amended by Regulation (EC) No 1291/2006 (OJ L 236, 31.8.2006, p. 20). (3) OJ L 58, 28.2.2006, p. 32. (4) OJ L 193, 20.7.2002, p. 74. ANNEX ANNEX II Number of hectares referred to in Article 60(2) of Regulation (EC) No 1782/2003 Member State and Regions Number of hectares DENMARK 33 740 GERMANY 301 849 Baden-WÃ ¼rttemberg 18 322 Bavaria 50 451 Brandenburg and Berlin 12 910 Hessen 12 200 Lower Saxony and Bremen 76 347 Mecklenburg-Western Pomerania 13 895 North Rhine-Westphalia 50 767 Rhineland-Palatinate 19 733 Saarland 369 Saxony 12 590 Saxony-Anhalt 14 893 Schleswig-Holstein and Hamburg 14 453 Thuringia 4 919 LUXEMBOURG 705 FINLAND 38 006 Region A 3 425 Region B-C1 23 152 Region C2-C4 11 429 MALTA 3 640 SLOVENIA 11 437 SWEDEN Region 1 9 193 Region 2 8 375 Region 3 17 448 Region 4 4 155 Region 5 4 051 UNITED KINGDOM England (other) 241 000 England (Moorland SDA) 10 England (Upland SDA) 190 Northern Ireland 8 304